DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 11-17: These claims recite structure and therefore, is a system. The claim(s) recite(s) “detecting…, receiving…and “determining…The steps listed before, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “detecting information”, receiving information and determining information.  That is, other than reciting “plurality of motion sensors”, “pressure sensor”, and “electronic device” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “plurality of motion sensors”, “pressure sensor”, and “electronic device” language, the claim encompasses a person detecting information, receiving information and determining information. The mere nominal recitation of by a “plurality of motion sensors”, “pressure sensor”, and “electronic device” does not take the claim limitations out of the mental process grouping.  These claims recite purely mental processes.  All limitations are either received or generated which can all be done in the human mind or via paper and pen.  Claims 1-10: That is, other than reciting “a plurality of sensors”, “a pressure sensor”, “an electronic device”, “a transceiver”, and “a processor” nothing in the claim element precludes the step from practically being performed in the human mind.  For example, but for the “a plurality of sensors”, “a pressure sensor”, “an electronic device”, “a transceiver”, and “a processor” language, the claim encompasses where information is obtained, received and determined.  Additionally, the mere nominal recitation of a generic “a plurality of sensors”, “a pressure sensor”, “an electronic device”, “a transceiver”, and “a processor” does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites a mental process.  These elements are just used to carry out the system.  These limitations can be performed in the mind or an act performed by a human.  Thus, the claims further recite a mental process.  Step 2A Prong Two: The claim recites the additional elements of 1) “a plurality of sensors”, “a pressure sensor”, “an electronic device”, “a transceiver”, and “a processor” and used to obtain information, receive and detemine.  This judicial exception is not integrated into a practical application because the limitations can be performed in the mind or an act performed by a human. The “a plurality of sensors”, “a pressure sensor”, “an electronic device”, “a transceiver”, and “a processor” in both steps is recited at a high level of generality, i.e., as a generic components performing a generic functions.  This generic “a plurality of sensors”, “a pressure sensor”, “an electronic device”, “a transceiver”, and “a processor” is no more than mere instructions to apply the exception using a generic components.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea.  Step 2B: As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  No, the claims do not provide an inventive concept (significantly more than the abstract idea).  The claim is ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marikkar (GB 2556888 A).
Referring to claims 1 & 10, Marikkar discloses a plurality of motion sensors disposed on a human body ("module 16", sensors 206, 208 and 210;page 19, line 18 - line 32; figure 2), being configured to detect a plurality of pieces of motion information (page 4, line 3 - line 10); a pressure sensor disposed at a plantar aspect of the human body, being configured to detect pressure information ("an external power meter incorporated into [...] a piece of garment such as a shoe", "a device measuring pressure”, page 15, line 7 - line 15); and an electronic device (module 16; page 18, line 23 - line 24), comprising: a transceiver configured to receive the plurality of pieces of motion information from the plurality of motion sensors and the pressure information from the pressure sensor (page 15, line 7 - line 15; page 18, line 27 - page 19, line 1); and a processor electrically connected to the transceiver ("processing unit", page 18, line 27 - page 19, line 1), being configured to determine cycling- posture type information ("maximum ankle flexion"; page 19, line 10 - line 17) according to the plurality of pieces of motion information and the pressure information and on the basis of a cycling-posture identification model ("model of cycling motion, “page 18, line 27 - page 19, line 1).
Referring to claim 2 & 12, Marikkar discloses the calculation of angular information (page 20, line 22 - line 31) according to the plurality of pieces of motion information (page 20, line 7 - line 10), determine the cycling-posture type information according to the at least one piece of angular information and the pressure information and on the basis of the cycling-posture identification model (page 20, line 22 - line 31 & page 20, line 7 - line 10).
Referring to claims 3 & 13, Marikkar discloses wherein the plurality of motion sensors include: a first motion sensor disposed on a waist of the human body, configured to detect a piece of first motion information among the plurality of pieces of motion information (module 16, sensors 206, 208 & 210; page 19 line 18-32 and Figure 2); a second motion sensor disposed on a thigh of the human body, configured to detect a piece of second motion information among the plurality of pieces of motion information (module 16, sensors 206, 208 & 210; page 19 line 18-32 and Figure 2); a third motion sensor disposed on a shank of the human body, configured to detect a piece of third motion information among the plurality of pieces of motion information (module 16, sensors 206, 208 & 210; page 19 line 18-32 and Figure 2); and a fourth motion sensor disposed on an ankle of the human body, configured to detect a piece of fourth motion information among the plurality of pieces of motion information (module 16, sensors 206, 208 & 210; page 19 line 18-32 and Figure 2); wherein the processor is further configured to: calculate a piece of first angular information among the at least one piece of angular information according to the first motion information and the second motion information (module 16, sensors 206, 208 & 210; page 19 line 18-32 and Figure 2); calculate a piece of second angular information among the at least one piece of angular information according to the second motion information and the third motion information (module 16, sensors 206, 208 & 210; page 19 line 18-32 and Figure 2); calculate a piece of third angular information among the at least one piece of angular information according to the third motion information and the fourth motion information (module 16, sensors 206, 208 & 210; page 19 line 18-32 and Figure 2); and determine the cycling-posture type information according to the first angular information, the second angular information, the third angular information and the pressure information and on the basis of the cycling-posture identification model (module 16, sensors 206, 208 & 210; page 19 line 18-32 and Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 8, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marikkar in view of Matsumoto (A Study on postural optimization for bicycle exercise based on electromyography).
Referring to claims 4 & 14, Marikkar discloses the cyclying-posture analyzing system of Claim 1 and cycling-psture analyzing system, which determines posture type information ((page 18, line 27 - page 19, line 1; page 19, line 10 - line 17).  Marikkar does not disclose cycling-posture analyzing system in that muscle-group information is further calculated.  However, Matsumoto teaches cycling-posture analyzing system in that muscle-group information is further calculated (page 144, column 2 line 36 – page 145 column 1 line 9).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include cycling-posture analyzing system in that muscle-group information is further calculated, as disclosed by Matsumoto, incorporated into Marikkar in order to calculate muscle-usage information from posture information and a model).
Referring to claim 5 & 15, Marikkar discloses wherein the processor is further configured to: decide feedback information according to the cycling-posture type information and the muscle-group usage information and on the basis of a feedback model, wherein the feedback information shows a piece of cycling-posture type suggestion information (page 19 lines 10 – line 17).
Referring to claims 7, Marikkar discloses wherein the electronic device further comprises: a storage configured to store the cycling-posture identification model, the muscle-group usage identification model and the feedback model (page 19 lines 10 – line 17).
Referring to claims 8 & 16, Marikkar discloses wherein the feedback model has a plurality kinds of cycling-posture type data and a suggestion rule, the cycling-posture type information and the muscle-group usage information correspond to one of the plurality kinds of cycling-posture type data, the suggestion rule records at least one piece of cycling-posture type suggestion information corresponding to each of the pieces of muscle-group usage information and a usage time of the piece of muscle-group usage information, and the at least one piece of cycling-posture type suggestion information is another kind of the plurality of cycling-posture type data (page 19 line 10 – line 17).
Referring to claim 9 & 17, Matsumoto teaches wherein the cycling-posture suggestion information is one of cycling-posture type, cycling-posture type suggestion, muscle-group usage suggestion and saddle-cushion position suggestion (page 144, column 2 line 36 – page 145 column 1 line 9).
Claims 6 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marikkar in view of BAIDU (CN 204723731 U).
Referring to claims 6 & 16, Marikkar discloses the cycling-posture analyzing system of claim 1.  Marikkar does not disclose wherein the plurality of motion sensors are inertial measurement units IMUs.  However, BAIDU teaches wherein the plurality of motion sensors are inertial measurement units IMU (paragraph 0065).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the plurality of motion sensors are inertial measurement units IMUs, as disclosed by Marikkar, incorporated into BAIDU in order to allow other information to be obtained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715